Ruth Botstein
Meagan Carmichael
Assistant Municipal Attorneys
Municipal Attorney’s Office
P.O. Box 196650
Anchorage, Alaska 99519-6650
Phone: (907) 343-4545
Fax: (907) 343-4550
Email: uslit@muni.org

Attorneys for Defendants
Municipality of Anchorage, Anchorage Equal Rights Commission,
And Mitzi Bolaños Anderson

                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF ALASKA

THE DOWNTOWN SOUP KITCHEN                      )
d/b/a DOWNTOWN HOPE CENTER,                    )
                                               )
               Plaintiff,                      )
                                               )
vs.                                            )
                                               )
MUNICIPALITY OF ANCHORAGE,                     )
ANCHORAGE EQUAL RIGHTS                         )
COMMISION, and MITZI BOLAÑOS                   )
ANDERSON, in her Official Capacity as          )
the Executive Director of the Anchorage        )
Equal Rights Commission,                       )
                                               )
               Defendants.                     )   Case No. 3:21-cv-00155 SLG
                                               )

                                 AFFIDAVIT OF COUNSEL

1.     My name is Ruth Botstein. I am an Assistant Municipal Attorney for the Municipal

Attorney’s Office. I am lead counsel of record in this case for defendants.

2.     Appellants moved for a preliminary injunction in this case on July 16, 2021. The

Municipality was served with both the Complaint and the preliminary injunction motion on July

19. Pursuant to D. Alaska Local Rule 7.2(b)(1), defendants’ opposition to the motion is due 14




        Case 3:21-cv-00155-SLG Document 21-1 Filed 07/30/21 Page 1 of 3
days after service, on August 2, 2021.

3.      Defendants request a 14-day extension in which to oppose the motion. If the request is

granted, the opposition will be due on August 16, 2021.

4.      I am counsel of record for the Municipality in an expedited elections appeal currently

pending before the Alaska Supreme Court, Municipality of Anchorage v. Biggs, No. S-18102.

Because this is an elections appeal that must be decided quickly in order to resolve the contested

legal issues within short statutory election deadlines, the Supreme Court ordered a very

expedited briefing and argument schedule. These deadlines were ordered before the preliminary

injunction motion in the instant case was filed, and they cannot be extended. Under the briefing

schedule, the Municipality has only six working days to prepare the reply brief in Biggs, and it is

due on August 3—just one day after the initial deadline to oppose the preliminary injunction in

this case.

5.      In my professional judgment, I cannot prepare both the Alaska Supreme Court brief and

the preliminary injunction opposition simultaneously consistent with my duties to my clients and

the Court. Both these matters raise complex constitutional and statutory questions of first

impression. The additional time sought will allow the Municipality’s briefing to better assist the

Court in ruling on the preliminary injunction motion.

6.      Plaintiff’s lawsuit is a facial challenge to the Municipality’s newly-revised non-

discrimination ordinance. The motion for a preliminary injunction asks this Court to declare the

new ordinance unconstitutional and prevent the Municipality from enforcing it. However, the

Municipality has never attempted to enforce this newly revised law against plaintiff and has no

plans to do so. The Anchorage Equal Rights Commission is complaint-driven, and no complaints

have been lodged against plaintiff Downtown Soup Kitchen. There are no pending or threatened


Affidavit of Counsel ISO Motion for 14-Day Extension
Downtown Hope Center v. MOA, AERC; Case No. 3:21-cv-00155 SLG
Page 2 of 3
         Case 3:21-cv-00155-SLG Document 21-1 Filed 07/30/21 Page 2 of 3
enforcement matters. Accordingly, the issues raised in the preliminary injunction motion are not

imminent or pressing, and a short 14-day delay in briefing the preliminary injunction motion will

not prejudice any party.

7.       I called plaintiff’s lead counsel, Ryan Tucker, on July 29 to discuss the Municipality’s

request for an extension and left a telephone message for him. I have not yet heard back.

Accordingly, I do not know plaintiff’s position regarding the requested extension of time.

             Pursuant to Alaska Statute 09.63.020, I hereby certify that I executed this affidavit on

July 30, 2021; due to a notary public or other official empowered to administer oaths being

unavailable be me, I certify under penalty of perjury that the foregoing is true.

         FURTHER YOUR AFFIANT SAYETH NAUGHT


                                                            By: s/ Ruth Botstein
                                                                    Ruth Botstein
                                                                    Assistant Municipal Attorney
                                                                    Alaska Bar No. 9901016




Certificate of Service
The undersigned hereby certifies that on July 30, 2021, a
true and correct copy of the foregoing was served by
electronic means through the ECF system.


s/ Amber J. Cummings
Amber J. Cummings, Legal Secretary
Municipal Attorney’s Office




Affidavit of Counsel ISO Motion for 14-Day Extension
Downtown Hope Center v. MOA, AERC; Case No. 3:21-cv-00155 SLG
Page 3 of 3
          Case 3:21-cv-00155-SLG Document 21-1 Filed 07/30/21 Page 3 of 3
